  
 
 
 

Case 20-10343-LSS Doc 2781 Filed 05/03/21 Page1of4

My case: Po /

Justice Lauri Selber Silverstein \
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Dear the Honorable Lauri Silverstein,

I find myself writing a letter to your honor on a subject I never dreamed would be written and
recalling nightmares, which I had hidden for 46 years. I am writing this letter on behalf of not
just myself, but the many victims who are no longer with us.

In 1974/75 as a 3™ grader my parents let me join the Webelos and I was so excited to put the
uniform on and the dreams of a boy of camping and the outdoors was becoming a reality. Very
shortly after joining on my first overnight camping trip, I was molested by an older boy scout
chaperon. As the year continued the encounters became more severe and I became the attention
of other scout leadership pedophiles .

On a cold winter night this young man ran out of a leaders home down a long drive way and hid
in the bushes until his mother came to pick him up. After humiliation at school from the older
boys I found myself refusing to go any events. Never having told my parents the true reason I
quit so I was chastised, disciplined, and demeaned by my family for not doing “boy things”. |
have always hidden the true reasons for leaving boy scouts and my after school programs . I was
ashamed and have carried the shame my entire life. | traveled the world with my career but I
have enclosed a copy of my Webelos book that I carried with me each place I moved for 46
years. It reminded me not to trust anyone and how harmful the Boy Scouts of America were to
me and I would never let anyone in my family or I knew join and make the same mistake.

The Boy Scouts Of America through their inactions, irresponsibility and turning their head
allowed my life to be scarred for 46 years. I plead with the court to hold them responsible for
ruining not just my life, my since of security but the thousands before and since.

No amount of money will remove those nights of molestation and rape from my memories
however they should Mt receive a simple slap on the hand . The ignorance for profits,
avoidance to protect their name and allowing these actions in the 70’s to flourish should hold
them accountable at the highest levels. If not at a reasonable financial level, then they should not
erpetuating these crimes.

in 1978 by a great step father.

 
 

 

 

Case 20-10343-

S Doc 2781

C/

3/21 Page 2of4

     
  

Eve dee

f

MY NAME IS:

 

 

| BELONG TO
WEBELOS DEN:

PACK: i

=

 

 

 

 
SOY SCOUTS OF AMERICA

 

 
Case 20-10343-LSS Doc 2781 Filed 05/03/21 Page4of4

 

[S@/ 10) yOu s| eBexyded sI
ell2W A\uoUd Gulpuas uy! esn 10} Ajajos PeplAgud s} Pur .8d|ANEg [e}sog "S'N OWN Jo Ayedoud ay) s! BulGexoed SIUL

‘peruased siyBlJ II :0z0z ABW ‘e|Mag [eS 'S'N © 4plda ‘8

‘sjuawidiys ,|2uoJeuse}Uy [EYY AjuOUg pue

UL “Me| [E49p9} Jo UONEIO!A e ag Aew sesnsiyy

~

\o3vl

| 2Q' AOS WY
BCVA AH
YS) FAW HES
| 3Sv ) Lor synng NSQ

PASPNC WAPS YT] Dycnc

“OL

  

=

il ereeeecemenss
GayINOAY ADV.LSOd

AHO ARIT An Re TWAS OF ATA Costu

eALIY : ?
- ] 90-S€ OOrSSaLy G6 L$ 7

  

dNMOld/WOO'Sdsn Z/L6XZ/L eb :do

Oz0z AEW 4rlda FLOOOOLO

Su

Q3AuYNSNI = d3

a

ie

 

. *@POD Yd su} ueos
dnyo14 ebeyxoey ea ainpayss Oo,

   
 

‘aBelsa09
# @ONINOVYL SdSNn NIE
nu

—
yeoe-1086! 30 baal ‘30!
te

1S LSWHVW N ay 1
diHs |,
‘suoneu| «(2409 .
+ (Aidde su Lz/Ot/yO :AVG AWBAMSC GALOIdXS — | ye
vOool Ne

20 022 91 0

@AVG-Z TIVIN ALIOIdd |

 

Ti

A

 

Le/L2/r0
geeSl ‘uISWO

diVd ADVLSOd SN

 

 

 

 

"DATS TULSOd al
